Citation Nr: 1103382	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-32 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The Veteran had a hearing before the Board in February 2010 and 
the transcript is of record.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss, but there 
is no medical evidence relating any current hearing loss to any 
incident of his military service; there is no evidence of hearing 
loss within one year of service separation. 

2.  The Veteran currently has tinnitus, but there is no medical 
evidence relating any current tinnitus to any incident of his 
military service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may bilateral hearing loss be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2008.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran an appropriate VA examination in 
2008.  The examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's hearing loss is 
2007, over four decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id. at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran claims he has hearing loss and tinnitus to his 
military service in an artillery unit exposed to artillery fire, 
to include in Vietnam.  He specifically claims he first noticed 
ringing in his ears in 1965, while he was still on active duty.  
He feels he was rushed through his exit examination in 1966 and, 
therefore, his hearing was not adequately tested.  After service, 
he indicates he had trouble hearing and ringing in his ears 
immediately, but was told there was very little that could be 
done.  Accordingly, he testified he "lived with" the symptoms 
until about 2008, when he first sought treatment.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss that he was exposed to noise.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of tinnitus or hearing loss.  
The Veteran testified that he complained to a field medic about 
the ringing in his ears in 1965, but the service treatment 
records do not document any such treatment or complaints.  The 
Veteran's December 1963 entrance examination and April 1966 
separation examination are both within normal limits, to include 
normal hearing acuity at all frequency levels.  In 1966, the 
Veteran's hearing was measured at 0 decibels at all frequency 
levels, indeed showing improved hearing from entrance to 
separation from the military.  The Veteran claims these findings 
are indicative of an inadequate audiological examination on 
separation.  He claims he was hurried through the separation 
process.  There is no evidence, however, corroborating this 
claim. In any case, however, the Veteran's service treatment 
records are devoid of any findings consistent with in-service 
incurrence of chronic hearing loss or tinnitus.

The Veteran's DD-214, however, confirms the Veteran served in the 
military as a field artillery crewman, to include service in 
Vietnam.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry, then, is 
whether the Veteran's current hearing loss and/or tinnitus 
disorders have been medically attributable to his military MOS or 
any other incident of his military service.  The Board concludes 
they have not.

After service, VA outpatient treatment records first show 
complaints and treatment for hearing loss and tinnitus in 2008, 
over four decades after service.  The records indicate the 
Veteran's self-report that he incurred noise trauma in the 
military, but the records do not include an independent medical 
opining specifically linking the Veteran's diagnoses to his 
military service.  

The Board notes that the Veteran and his wife have both testified 
he struggled with hearing loss and tinnitus continuously since 
his military service.  The Veteran's statements regarding 
continuous symptoms since service, however, have been considered.  
In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of symptoms 
after service is generally credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  

In this case, however, the Board notes that the Veteran's 
testimony has not always been consistent raising into question 
the credibility of his lay statements as a whole.

Specifically, the Veteran was afforded a VA examination in 
November 2008 where, at that time, the Veteran indicated he 
worked in a factory for 15 years after service and as a mechanic 
within a factory for 15 years.  He claims, however, that he was 
not exposed to a lot of noise at that time.

The Veteran testified before the RO in July 2009 that he worked 
on the lines in a toy factory and there was no noise exposure at 
that job.  He did not mention working as a mechanic.

In contrast, in February 2010, the Veteran testified before the 
Board identifying a completely different post-service 
occupational history.  The Veteran testified that he worked in a 
meat factory as a butcher for years after his military service.  
Since he primarily worked at cutting meat, he testified he was 
not exposed to any noise.  After that, the Veteran testified he 
worked at a company called "Instantwhip," which manufactured 
coffee creamers and similar items.  The Veteran did not mention 
working at a toy factory or as a mechanic.

The Veteran has consistently indicated that he was not exposed to 
any noise in his post-service occupations, but has inconsistently 
identified specifically what he did after service for work.  Due 
to these fluctuations in his testimony, the Board finds the 
Veteran to be a poor historian.  Although his testimony regarding 
continuity of symptomatology was considered, the Board does not 
find this testimony as credible or as probative as the objective 
evidence for reasons asserted above.

As noted above, the Veteran was afforded an appropriate VA 
examination to ascertain whether the Veteran had hearing loss or 
tinnitus related to his military service, to include his 
testimony of continuous symptoms since service.

The VA audiologist noted the Veteran's reported in-service noise 
exposure in the artillery unit and in Vietnam as well as the 
Veteran's claim that he had tinnitus since 1965 and no post-
service noise exposure working in a factory and as a mechanic for 
15 years.  Audiological testing in fact warranted a diagnosis of 
bilateral sensorineural hearing loss.  The examiner also noted 
the Veteran's subjectively observed tinnitus.  With regard to 
etiology, however, the examiner found it not likely that the 
Veteran's hearing loss or tinnitus was related to in-service 
noise exposure because the Veteran's service treatment records 
were silent as to any complaints of hearing loss or tinnitus and 
objective testing was within normal limits at all times through 
the Veteran's military service.

The Board finds the VA examination persuasive.  It is based on a 
thorough examination of the Veteran, to include diagnostic tests, 
and a complete review of the claims folder, to include 
consideration of the Veteran's complaints of continuous symptoms 
since service.  Also compelling, no medical professional has ever 
associated the Veteran's current diagnoses with any incident of 
his military service.

Although the Veteran and his wife are competent to testify as to 
the continuous nature of his symptoms since service, his claims 
fail based upon the lack of medical nexus associating his 
complaints to his current disabilities.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  In other words, even accepting 
the Veteran's allegations, which the Board finds inherently not 
credible for reasons asserted above, no medical professional has 
ever linked his current hearing loss or tinnitus to any remote 
incident of service.   Indeed, there is medical evidence to the 
contrary.

As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the benefit-
of-the-doubt rule does not apply, and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


